MOISE, Justice.
For the reasons this day assigned in the case of Humphreys v. Marquette Casualty Co., 235 La. 355, 103 So.2d 895, the judgment of the Court of Appeal, First Circuit, 95 So.2d 878, is amended, so as to allow the plaintiff attorney’s fees in the sum of $1,000; in all other respects, it is affirmed. All costs are to be paid by the defendant, Marquette Casualty Company.
McCALEB, J., dissents in part with written reasons stated in, 235 La.. 355, 103 So.2d 895.
SIMON, J., absent.
FOURNET, C. J., concurs in part and dissents in part for the reasons assigned this day in Humphreys v. Marquette Casualty Company, 235 La. 355, 103 So.2d 895, with which case this appeal was consolidated for argument and decision in this court.